Case: 17-41028      Document: 00514489211        Page: 1     Date Filed: 05/29/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 17-41028                            May 29, 2018
                                 Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

PABLO ASTUDILLO-JIMENEZ, Also Known as Juanillo,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                 No. 4:16-CR-9-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Pablo Astudillo-Jimenez has moved



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-41028    Document: 00514489211     Page: 2   Date Filed: 05/29/2018


                                 No. 17-41028

for leave to withdraw and has filed a brief per Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Astudillo-
Jimenez has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2